Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 4, 9, 10,  objected to because of the following informalities:  
In Claim 4, the phrase “further comprising determining composite route scores each of the plurality of determined possible routes” is not grammatically correct.  The examiner believes this should read  “further comprising determining composite route scores for each of the plurality of determined possible routes”.
In Claim 9, the term “lowest-total-cost” is a misspelled as “lowest-total-coast”.
In Claim 10, there is no punctuation ending the claim.  The examiner believes a period will suffice.
  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9 and 21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly 
The terms “the origin” in claims 9 and 21 lack antecedent basis.  There is the term “a origination” used in claims 1 and 13.  Updating the terms to be consistent with each other should address the rejection.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-7, 9, 13-19, and 21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fischer et al (US Pub 2017/0276502 A1), hereafter known as Fischer.

A method for determining navigation routing based on predicted total cost of possible routes, comprising: ([0022])
receiving information identifying a destination for a vehicle; ([0022])
determining two or more possible routes from a origination to the destination; (Figure 5A, Step 9)
determining a plurality of cost factors for a plurality of the determined possible routes, wherein the cost factors comprise direct cost information for the plurality of determined possible routes and indirect cost information for the plurality of determined possible routes; ([0055], direct costs might be energy consumption, and indirect might be something more like time of traveling.)
calculating a total cost for each of the plurality of determined possible routes using the cost factors; and ([0055])
presenting to the user a lowest-total-cost route from among the plurality of determined possible routes.  (Figure 5B, Step 19, [0167])

For Claim 2, Fischer teaches The method of claim 1, wherein determining a plurality of cost factors for the plurality of determined possible routes, comprises: 
using the direct cost information to determine direct costs for segments of each of the plurality of determined possible routes;  SMRH:4829-4741-4426.2-- 47 --P A T E N T([0055])Docket No. 31EV-296848(2019-225/I P-A-3824)
correlating indirect cost information to the segments of each of the plurality of determined possible routes and using the correlated indirect cost information to assign indirect costs to the segments of each of the plurality of determined possible routes; ([0055])
for each segment of a route, combining direct costs determined for that segment with indirect costs assigned to that segment to arrive at a total segment cost.  ([0055])

For Claim 3, Fischer teaches The method of claim 2, further comprising, for a route with multiple segments, calculating a total cost for that route comprises combining the total segment costs for each of the segments in that route.  ([0055])

For Claim 4, Fischer teaches The method of claim 1, further comprising determining composite route scores each of the plurality of determined possible routes, wherein a composite route score for a route comprises a combination of the calculated total cost for that route with other route parameters.   ([0055].  Other route parameters could be a desired degree of hilliness or a desired degree of windiness.)

For Claim 5, Fischer teaches The method of claim 4, wherein the composite route score for each route comprises a weighted combination of cost information for each route and other route parameters for each route.  ([0055].  While Fischer does not mention weighting, it is necessary to weight when combining value of different units.  While money could serve as a unit for direct and indirect monetary costs, something like “windiness of roads” that is pleasurable would need to be weighted in the process of incorporating it into the other costs.)

For Claim 6, Fischer teaches The method of claim 1, wherein cost factors for a plurality of the determined possible routes comprise cost factors for one or more segments of the determined SMRH:4829-4741-4426.2-- 48 --P A T E N T Docket No. 31EV-296848 (2019-225/I P-A-3824) possible routes, ([0055]) and wherein determining a plurality of cost factors for the determined possible routes comprises: 
determining the plurality of cost factors for the one or more segments in advance of determining possible routes from the origination to the destination; and ([0055-0057] Fischer teaches determining the cost factors for a few segments leaving the starting location, and then determining routes and calculating costs after that)
retrieving the determined plurality of cost factors to use in calculating the total cost for each of the plurality of determined possible routes.  ([0055].  Fischer uses the information to calculate cost factors, so the information must be retrieved, if not from an outside source, then from a memory in the navigation system).

For Claim 7, Fischer teaches The method of claim 1, further comprising amending a route of the determined possible routes based on a cost of segments of the determined possible routes.  ([0055-0056])

For Claim 9, Fischer teaches The method of claim 1, further comprising selecting the lowest-total-coast route as a route to be used to navigate the vehicle from the origin to the destination.  ([0055], Figure 5B, step 17.  Using a cost algorithm, the device chooses the optimal, lowest cost, route).

For Claim 13, Fischer teaches A vehicle routing system, comprising: ([0022])
a processor; and ([0004])
a memory coupled to the processor to store instructions, which when executed by the processor, cause the processor to perform operations, the operations comprising ([0004])
receiving information identifying a destination for a vehicle; ([0022])
determining two or more possible routes from a origination to the destination; (Figure 5A, Step 9)
determining a plurality of cost factors for a plurality of the determined possible routes, wherein the cost factors comprise direct cost information for the plurality of determined possible routes and indirect cost information for the plurality of determined possible routes; ([0055], direct costs might be energy consumption, and indirect might be something more like time of traveling.)
calculating a total cost for each of the plurality of determined possible routes using the cost factors; and (2019-225/I P-A-3824) ([0055])
presenting to the user a lowest-total-cost route from among the plurality of determined possible routes.  (Figure 5B, Step 19, [0167])

For Claim 14, Fischer teaches The vehicle routing system of claim 13, wherein determining a plurality of cost factors for the plurality of determined possible routes, comprises: 
using the direct cost information to determine direct costs for segments of each of the plurality of determined possible routes; ([0055])
correlating indirect cost information to the segments of each of the plurality of determined possible routes and using the correlated indirect cost information to assign indirect costs to the segments of each of the plurality of determined possible routes; ([0055])
for each segment of a route, combining direct costs determined for that segment with indirect costs assigned to that segment to arrive at a total segment cost.  ([0055])

For Claim 15, Fischer teaches The vehicle routing system of claim 14, wherein the operations further comprise, for a route with multiple segments, calculating a total cost for that route comprises combining the total segment costs for each of the segments in that route.  ([0055])

For Claim 16, Fischer teaches The vehicle routing system of claim 13, wherein the operations further comprise determining composite route scores each of the plurality of determined possible routes, wherein a composite route score for a route comprises a combination of the calculated total cost for that route with other route parameters.  ([0055].  Other route parameters could be a desired degree of hilliness or a desired degree of windiness.)

For Claim 17, Fischer teaches The vehicle routing system of claim 16, wherein the composite route score for each route comprises a weighted combination of cost information for each route and other route parameters for each route.  ([0055].  While Fischer does not mention weighting, it is necessary to weight when combining value of different units.  While money could serve as a unit for direct and indirect monetary costs, something like “windiness of roads” that is pleasurable would need to be weighted in the process of incorporating it into the other costs.)

For Claim 18, Fischer teaches The vehicle routing system of claim 13, wherein cost factors for a plurality of the determined possible routes comprise cost factors for one or more segments of the determined possible routes, ([0055])  and wherein determining a plurality of cost factors for the determined possible routes comprises: 
determining the plurality of cost factors for the one or more segments in advance of determining possible routes from the origination to the destination; and ([0055-0057] Fischer teaches determining the cost factors for a few segments leaving the starting location, and then determining routes and calculating costs after that)
retrieving the determined plurality of cost factors to use in calculating the total cost for each of the plurality of determined possible routes.  ([0055].  Fischer uses the information to calculate cost factors, so the information must be retrieved, if not from an outside source, then from a memory in the navigation system).

For Claim 19, Fischer teaches The vehicle routing system of claim 13, wherein the operations further comprise amending a route of the determined possible routes based on a cost of segments of the determined possible routes.  ([0055-0056])

For Claim 21, Fischer teaches The vehicle routing system of claim 13, wherein the operations further comprise selecting the lowest-total-coast route as a route to be used to navigate the vehicle from the origin to the destination. ([0055], Figure 5B, step 17.  Using a cost algorithm, the device chooses the optimal, lowest cost, route)

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8, 10-11, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Fischer in light of Baverstock et al (US Pub 2016/0332623 A1), hereafter known as Baverstock.

For Claim 8, Fischer teaches The method of claim 1, 
Fischer does not teach wherein presenting to the user a lowest-total-cost route from among the plurality of determined possible routes, comprises displaying the total cost for each of a subset of the plurality of routes to a vehicle operator.  
Baverstock, however, does teach wherein presenting to the user a lowest-total-cost route from among the plurality of determined possible routes, comprises displaying the total cost for a route ([0099])
And displaying information for each of a subset of the plurality of routes to a vehicle operator.  ([0129])
Therefore, it would be obvious to one of ordinary skill in the art prior to the effective filing date to combine Fischer’s navigation system with Baverstock’s teachings of showing the total estimated cost for a route and showing information about multiple possible routes.  A person of ordinary skill in the art prior to the effective filing date would do this because it would allow the user to possibly choose another route if the costs were similar, but there was another reason the function had not taken into consideration that would appeal to the user, and the user was aware of this consideration.

For Claim 10, Fischer teaches The method of claim 1, wherein the cost factors for each route comprise energy consumption ([0055]) costs for each route, 
Fischer does not teach wherein the cost factors for each route comprising vehicle maintenance costs for each route, and third- party expenses for each route.
Baverstock, however, does teach wherein the cost factors for each route comprising vehicle maintenance costs for each route, and third- party expenses for each route. ([0068], [0185-0186], and includes the prices of individual refueling stations that one might need to fuel up at.)
Therefore, it would be obvious to one of ordinary skill in the art prior to the effective filing date to combine Fischer’s navigation method with Baverstock’s method of considering maintenance and refueling costs in the cost equation.  A person of ordinary skill in the art prior to the effective filing date would do this because maintenance costs can add up over many trips and are not inconsiderable when operating a vehicle, and there can be variance in the gas price at gas stations, leading to it being much more costly to have to refuel at certain stations.

  
For Claim 11, Fischer teaches The method of claim 10, 
Fischer does not teach wherein third-party expenses for each route comprise a cost of fuel at fueling stations along each route.  
Baverstock, however, does teach wherein third-party expenses for each route comprise a cost of fuel at fueling stations along each route.  ([0068], [0185-0186], and includes the prices of individual refueling stations that one might need to fuel up at.)
Therefore, it would be obvious to one of ordinary skill in the art prior to the effective filing date to combine Fischer’s navigation method with Baverstock’s method of considering refueling costs in the cost equation.  A person of ordinary skill in the art prior to the effective filing date would do this because there can be variance in the gas price at gas stations, leading to it being much more costly to have to refuel at certain stations.

For Claim 20, Fischer teaches The vehicle routing system of claim 13, 
Fischer does not teach wherein presenting to the user a lowest-total-cost route from among the plurality of determined possible routes, comprises displaying the total cost for each of a subset of the plurality of routes to a vehicle operator.  
Baverstock, however, does teach wherein presenting to the user a lowest-total-cost route from among the plurality of determined possible routes, comprises displaying the total cost for a route ([0099])
And displaying information for each of a subset of the plurality of routes to a vehicle operator.  ([0129])
Therefore, it would be obvious to one of ordinary skill in the art prior to the effective filing date to combine Fischer’s navigation system with Baverstock’s teachings of showing the total estimated cost for a route and showing information about multiple possible routes.  A person of ordinary skill in the art prior to the effective filing date would do this because it would allow the user to possibly choose another route if the costs were similar, but there was another reason the function had not taken into consideration that would appeal to the user, and the user was aware of this consideration.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Fischer in light of Cox et al (US Pub 2019/0107406 A1), hereafter known as Cox.
For Claim 12, Fischer teaches The method of claim 1, 
Fischer does not teach further comprising receiving actual cost information from a plurality of vehicles over the plurality of routes to train a machine learning model to predict the indirect costs for the routes.  
Cox, however, does teach further comprising receiving actual cost information from a plurality of vehicles over the plurality of routes to train a machine learning model to predict the indirect costs for the routes.  ([0213-0215].  Cox uses machine learning to take information regarding energy consumption (possibly from a history of other vehicles) to calculate distance range, and possible time spent refueling).
Therefore, it would be obvious to someone of ordinary skill in the art prior to the effective filing date to combine Fischer’s method of vehicle navigation with Cox’s method of using machine learning and actual cost information to find indirect cost information, as machine learning algorithms are very good at finding abstract values from less abstract data, and using other vehicles to gather information from would allow a much larger training set than just getting information from the vehicle the system is installed upon.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Morgan-Brown (US Pub 2019/0316924 A1) relates to choosing vehicle routing with energy consumption in mind.  Grochocki et al (US Pub 2013/0261966) relates to path planning making use of segments.  Wong et al (US Pub 2013/0261966 A1) relates to energy consumption in path planning and anticipating desired path planning.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRISTAN J GREINER whose telephone number is (571)272-1382.  The examiner can normally be reached on Mon - Fri 7:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoi Tran can be reached on Monday-Thursday.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/T.J.G./Examiner, Art Unit 3664                                                                                                                                                                                                        /KHOI H TRAN/Supervisory Patent Examiner, Art Unit 3664